


110 HR 6158 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6158
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a geographic adjustment in the Medicare cap on payment for hospice
		  care and to require hospice programs to report comprehensive data on hospice
		  care.
	
	
		1.Medicare hospice payments and
			 data reporting
			(a)Geographic
			 adjustment in the Medicare hospice payment capParagraph (2)(B) of section 1814(i) of the
			 Social Security Act (42 U.S.C. 1395f(i)) is amended by adding at the end the
			 following: For accounting years beginning on or after October 1, 2008,
			 the Secretary shall adjust the cap amount using the same
			 geographic index, in the same manner, as is used to determine payment rates for
			 hospice care, except that in applying the work geographic index, the Secretary
			 shall increase the index to 1.00 for any locality for which such index is less
			 than 1.00..
			(b)Submission of
			 comprehensive data on hospice care
				(1)In
			 generalParagraph (3) of such section is amended by adding at the
			 end the following: The Secretary shall expand such data to include
			 comprehensive data that reflect the number, type, and length of services
			 provided to beneficiaries by all members of the hospice interdisciplinary group
			 and by all hospice employees and volunteers, taking into account the unique
			 features of the hospice benefit, including the focus on palliative care and the
			 interdisciplinary team approach to providing care to beneficiaries and their
			 families..
				(2)Effective
			 dateThe Secretary of Health and Human Services may not require
			 the submission by hospice programs of comprehensive data under the amendment
			 made by paragraph (1) before January 1, 2009.
				(3)Relation to
			 Change Request 5567The reporting of comprehensive data under
			 such amendment shall supercede any requirement for the reporting of an expanded
			 level of claims data under Change Request 5567.
				
